DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 FORD MOTOR CREDIT COMPANY,
                          Appellant,

                                    v.

   GRACE W. SPENCE and TRUIST BANK f/k/a SUNTRUST BANK,
                         Appellees.

                              No. 4D21-648

                          [December 9, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven Shutter, Judge; L.T. Case Nos. COWE05-11734
and CACE20-21242.

  Michael J. Ingino of Moody, Jones & Ingino, P.A., Plantation, for
appellant.

  Dineen Pashoukos Wasylik of DPW Legal, Tampa, for appellees.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.